DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 7/18/2022.
Claims 1, 9, and 17 have been amended.
Claims 1-20 remain pending and have been examined.

Response to Arguments/Amendments
Applicant’s amendment filed on 7/18/2022 necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.
Weissberg reference (Weissberg et al., US2014/0082511A1 -made of record) discloses emulating/rendering in real-time, the interaction of the objects, states in desktop software application running on the server to client communication device (i.e., Fig.3, paragraph [0012], “Emulating the desktop application on the client communication device allows sustaining real-time user interactions on the client communication device, while running the desktop application on the server (or desktop) and within the resource capabilities of the client communication device.”,  and paragraph [0105], “identifying application output relating to objects that are simultaneously represented on the GUI (stage 360); emulating a GUI application of the client communication device (stage 365), such that the GUI application runs on the server and is rendered on the client communication device…” [emphasis added]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weissberg real-time emulation feature into Subramaniam and Bentiz. One would have been motivated to do so for “Emulating the desktop application on the client communication device allows sustaining real-time user interactions on the client communication device, while running the desktop application on the server (or desktop) and within the resource capabilities of the client communication device.” as suggested by Weissberg (i.e., paragraph [0012]).
Applicant’s arguments filed on 7/18/2022, in particular on pages 7-8, have been fully considered but they are moot in view of the teaching of Subramaniam Bentiz, and Weissberg. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (Subramaniam et al., US2020/0342032A1) in view of Bentiz (Bentiz et al., US6,113,645) and Weissberg (Weissberg et al., US2014/0082511A1 -made of record).
With respect to claims 1, 9, and 17, Subramaniam discloses:
A system (i.e., Fig.2 and paragraph [0033], “bot analytic system for monitoring, analyzing, visualizing  and improving the performance of a bot system”), a computer-readable storage media (i.e., Fig.11, item 1122 – Computer-readable storage media”), and a method, wherein the system including at least one processor (i.e., Fig.11, items 1132-34, “Processing unit”); and a memory (i.e., Fig.11, item 1110 – System memory), operatively connected with the at least one processor, storing computer-executable instructions in the computer-readable storage media that, when executed by the at least one processor (i.e., Fig.11, item 1102), causes the at least one processor to execute the method that comprises comprising: 
launching a chat bot diagnostic tool (i.e., “analytic system”), wherein the launching presents a graphical user interface configured to display diagnostic data for debugging a chat bot (i.e., “bot system”/”chatbot”) (see Fig.3:310 and paragraph [0005], “an analytic system may monitor events occurred in conversations between end users and the bot system, aggregate and analyze the collected events, and provide information regarding the conversations graphically on a graphic user interface…” and paragraph [0046], “the chatbot may need to be trained, monitored, debugged”); 
tracing data traffic between the chat bot and a data channel of an application or service (i.e., Fig.3:310-320 – “Configure event collector…” and “Capture…attributes of events occurring in conversation flows associated with the bot system”); 
filtering (i.e., using filtering criteria – see Fig.8:820) the traced data traffic to identify a chat bot interaction of the chat bot within the data channel (i.e., Fig.3:320 and Fig.8:810-820 – “Collect…one or more attributes for one or more events associated with a set of conversations with a bot system” and “Select…using one or more filtering criteria selected by a user…”), wherein the filtering comprises: 
identifying message activity (i.e., “set of conversations”) during the chat bot interaction (i.e., Fig.3:320 and Fig.8:810), and 
identifying a conversational task state of the chat bot during the chat bot interaction (i.e., Fig.8:820 – “Select…using one or more filtering criteria selected by a user, one or more conversations from the set of conversations based upon the one or more attributes for the one or more events collected by the event collector”); and 
[emulating, in real-time] (i.e., Subramaniam discloses “displaying”), based on the filtered data traffic, the message activity and the conversational task state of the chat bot in a debugging data visualization, wherein the emulating comprises  presenting through the graphical user interface of the chat bot diagnostic tool, [the message activity and conversational task state as the chat bot interaction progresses] (i.e., Fig.3:350- “Provide a graphic user interface, information regarding one or more conversation flows that meet certain criteria, such as conversation flows that end in a particular state” and Fig.8:840 – “Display, graphically on a GUI, a first report from the one or more reports and one or more user-selectable items associated with the first report…where at least one of the one or more user-selectable items corresponds to filtering criteria of the one or more filtering criteria”). 
Subramaniam discloses the step about displaying as addressed above, but does not explicitly disclose emulating the based on the filtered data traffic, the message activity and the conversational task state of the chat bot in the debugging data visualization presented through the graphical user interface of the chat bot diagnostic tool.
However, Bentiz discloses emulating, based on the filtered data traffic, the message activity and the conversational task state of the chat bot in a debugging data visualization presented through the graphical user interface of the chat bot diagnostic tool (i.e., Fig.12 – “Emulate Correct Response” … “Send Event Message to Active Module”. Also see col.5, lines 30-42, “Debug manager 112 emulates use of interactive multimedia application 100…The emulation by debug manager 112 of user generated events allow a tester to request emulation of specific user events”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emulation method of Bentiz into Subramaniam to emulate/display the message activity and the conversational task state of the chat bot. One would have been motivated to do so to “allow a tester to request emulation of specific user events” and “allowing such accurate emulation of user events enables rapid emulation of the interactive multimedia application…” (i.e., col.3, lines 52-55 and col5, lines 30-42).
Subramaniam modified by Bentiz does not explicitly disclose emulating in real-time and the message activity and conversational task state as the chat bot interaction progresses.
However, Weissberg discloses emulating in real-time (i.e., paragraph [0012], “Emulating the desktop application on the client communication device allows sustaining real-time user interactions on the client communication device, while running the desktop application on the server (or desktop) and within the resource capabilities of the client communication device.”) and the message activity and conversational task state as the chat bot interaction progresses (i.e., Fig.3, steps 350-365, and paragraph [0105], “identifying application output relating to objects that are simultaneously represented on the GUI (stage 360); emulating a GUI application of the client communication device (stage 365), such that the GUI application runs on the server and is rendered on the client communication device…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weissberg real-time emulation feature into Subramaniam, and Bentiz. One would have been motivated to do so for “Emulating the desktop application on the client communication device allows sustaining real-time user interactions on the client communication device, while running the desktop application on the server (or desktop) and within the resource capabilities of the client communication device.” as suggested by Weissberg (i.e., paragraph [0012]).


With respect to claims 2, 10, and 18, Subramaniam discloses:
debugging, through the graphical user interface, the chat bot based on the debugging data visualization (i.e., Fig.4-7 - examples of graphical user interface screen for debugging data visualization. Also see paragraph [0005], “The visualization of conversations as paths by the analytic system may allow an administrator or developer of the bot system to filter or select groups of conversations with the bot system based on different criteria…The visualized path information may allow the administrator or developer of the bot system to visually monitor and analyze how end users are interacting with the bot system and how the bot system performs during the conversations with the end users to identify underperforming elements of and possible improvements to the bot system”). 

With respect to claims 8, 16, and 20, Subramaniam discloses:
displaying, through the graphical user interface, a log of the traced data traffic between the chat bot and the data channel of the application or service (i.e., Fig.4-7 and paragraph [0048], “The analytic system may gather conversation logs and history, and determine information related to individual and/or aggregated end user conversations with a bot system as paths that include different nodes representing different stages or states of the conversations.”, and paragraph [0124], “The conversation report may show the summary of the conversation log”). 


Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam, Bentiz, and Weissberg as applied to claims 1, 9, and 17 above, and further in view of Kim (Kim et al., US6,026,362).
With respect to claims 3 and 11, Subramaniam discloses:
implementing diagnostic middleware within a run-time stack of the chat bot to trace the data traffic (i.e., paragraph [0047], “An analytic system may be integrated with a bot system to monitor events that occurred during conversations between end users and the bot system”), [transmitting, to the diagnostic middleware from the chat bot diagnostic tool, a control message to initiate a connection for tracing of the data traffic] , and presenting a state of the connection through the graphical user interface of the chat bot diagnostic tool (i.e., Fig.7A-I, and paragraph [0005], “visualizing the paths of conversations”, and [0048], “end user conversations with the bot system may be represented by paths showing the transitions from state to state, where each state may be represented by a node on the path”).
Subramaniam discloses using analytic system/diagnostic middleware to monitor events occurred in conversation as addressed above. However, Subramaniam modified by Bentiz does not explicitly disclose transmitting, to the diagnostic middleware from the chat bot diagnostic tool, a control message to initiate a connection for tracing of the data traffic. 
Kim discloses transmitting, to the diagnostic middleware from the chat bot diagnostic tool, a control message (i.e., commands for debugging) to initiate a connection for tracing of the data traffic (i.e., commands for debugging – see Fig.7A, “User issues command to start debugger”, “User issues command to start program with debug option”, “A running program traps and/or calls for debugging services”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s control message/command into Subramaniam, Bentiz, and Weissberg for starting monitoring/tracing process. One would have been motivated to do so to allow “the program to be debugged can be started under the control” as suggested by Kim (i.e., col.10, lines 32-36, “the program to be debugged can be started under the control…”).

With respect to claims 4 and 12, Subramaniam further discloses:
 [transmitting, a second control message to diagnostic middleware to end the connection for tracing of the data traffic; and] updating the state of the connection through the graphical user interface of the chat bot diagnostic tool based on processing [of the second control message] (i.e., paragraph [0048], “the analytic system may gather conversation logs and history, and determine information related to individual and/or aggregated end user conversations with a bot system as paths that include different nodes representing different stages or states of the conversations” – Notes, the gathered “conversation logs and history” for updating/displaying is the traced information before “end the connection for tracing”). 
 However, Subramaniam modified by Bentiz and Weissberg does not explicitly disclose transmitting, a second control message to diagnostic middleware to end the connection for tracing of the data traffic. 
Kim discloses transmitting, a second control message to diagnostic middleware to end the connection for tracing of the data traffic (i.e., “Quit” debugger commands) to initiate a connection for tracing of the data traffic (i.e., “Quit” debugger commands – see Fig.7B, step 718 “User issues various debugger commands” -> “Quit”-> YES-> “cleanup resources”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s control message/command into Subramaniam, Bentiz, and Weissberg to end monitoring/tracing process. One would have been motivated to do so to allow the program to be debugged can be under the control as suggested by Kim (i.e., col.10, lines 32-36, “the program to be debugged can be started under the control…”).

With respect to claims 5 and 13, Subramaniam discloses:
 wherein the tracing further comprises: implementing diagnostic middleware within a run-time stack of the chat bot to trace the data traffic (i.e., paragraph [0047], “An analytic system may be integrated with a bot system to monitor events that occurred during conversations between end users and the bot system”), [multiplexing, with inbound data traffic of the data channel, a control message to initiate a connection for tracing of the data traffic], and presenting a state of the connection through the graphical user interface of the chat bot diagnostic tool (i.e., Fig.7A-I, and paragraph [0005], “visualizing the paths of conversations”, and [0048], “end user conversations with the bot system may be represented by paths showing the transitions from state to state, where each state may be represented by a node on the path”). 
Subramaniam discloses using analytic system/diagnostic middleware to monitor events occurred in conversation as addressed above including the monitoring/communication with bot system by multiplexing with inbound data traffic of the data channel (i.e., Fig.2, traffic between channels 286-287, bot engines 220 and analytic system 210/collector 250). However, Subramaniam modified by Bentiz and Weissberg does not explicitly disclose, a control message to initiate a connection for tracing of the data traffic. 
Kim discloses issuing a control message (i.e., commands for debugging) to initiate a connection for tracing of the data traffic (i.e., commands for debugging – see Fig.7A, “User issues command to start debugger”, “User issues command to start program with debug option”, “A running program traps and/or calls for debugging services”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s control message/command into Subramaniam the data channel with multiplexing feature for starting monitoring/tracing process. One would have been motivated to do so to allow “the program to be debugged can be started under the control” as suggested by Kim (i.e., col.10, lines 32-36, “the program to be debugged can be started under the control…”).

Claims 6-7, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam, Bentiz, and Weissberg as applied to claims 1, 9, and 17 above, and further in view of Yao (Xuchen Yao, US10,754,885B2).
With respect to claims 6, 14, and 19, Subramaniam discloses:
displaying, through the graphical user interface, [code representing] a real-time representation of the conversation task state of the chat bot based on the filtered data traffic, wherein the code comprises a bot state differential indicating a point at which the chat bot changed tasks in the chat bot interaction (i.e., paragraph [0018], “generating, by the analytic engine of the analytic system, an aggregated path diagram for the selected one or more conversations … and each connection of the plurality of connections represents a transition from one state of the bot system to another state of the bot system during the one or more conversations; and displaying, graphically on a GUI, the aggregated path diagram”). 
However, Subramaniam modified by Bentiz and Weissberg does not explicitly disclose displaying code representing the real-time representation of the conversation task state of the chat bot.
Yao discloses a debug window displaying, through the graphical user interface, code representing a real-time representation of the conversation task state of the chat bot (i.e., col.2, lines 53-57, “A debugging window allows a user to visually debug and/or search the code associated with each dialogue element as well as execute each dialogue element of the conversational agent in sequence at a pace that is suitable to the user” and Fig.10 – debug window items 1010 and 1020).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yao’s displaying code representation into Subramaniam, Bentiz, and Weissberg. One would have been motivated to do so to debug, change and updating code in debug window and synchronize all the changes to the Canvas as suggested by Yao (i.e., col.13, lines 32-41, “In this way, a user can edit, add, or delete content in the Debugging Window 1020 and the Debugging Window 1020 may synchronize all changes to the Canvas 1010.  Similarly, when a user changes components in the Canvas 1010, the Debugging Window 1020 is updated simultaneously as well”).

With respect to claims 7 and 15, Subramaniam discloses:
 wherein the chat bot diagnostic tool highlights, through the graphical user interface, specific message activity that correlates with a change in the bot state differential to assist with debugging of the chat bot (i.e., paragraph [0018], “generating, by the analytic engine of the analytic system, an aggregated path diagram for the selected one or more conversations … and each connection of the plurality of connections represents a transition from one state of the bot system to another state of the bot system during the one or more conversations; and displaying, graphically on a GUI, the aggregated path diagram” and paragraph [0019], “displaying each node of the plurality of nodes as a user-selectable item, and displaying a node of the plurality of nodes that indicates a stopping point for the one or more conversations, which resulted in the incomplete outcome” – notes: the “displaying a node of the plurality of nodes” highlights the “a node” for “incomplete outcome”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forstall et al., (US2014/0123005A1) discloses emulation of real-time presentation of playback including progress indicator;
Patrick J. Link (US2004/0157664A1) discloses emulating real time interactive presentation for different platforms, e.g. hand-held video game interaction.
Kacsuk et al., “A Graphical Development and Debugging Environment for Parallel Programs” discloses a tool for monitoring, tracing, debugging and emulating and displaying message-passing parallel program in a graphical development environment.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  
Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194